Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 9, 11, 12, 15, 16, 18 and 20 are pending.

Allowable Subject Matter
Claims 1 – 9, 11, 12, 15, 16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 9 and 16 (renumbered as claims 1 and 9) directed to ordering, by at least one processor, a table into a plurality of blocks; receiving, by the at least one processor, a request to calculate a sum value; determining, by the at least one processor and using a parameter associated with the request, a first plurality of blocks, wherein the first plurality of blocks comprise a first block of data in the table and a second block of data, wherein the first block of data in the table comprises a first plurality of rows associated with the parameter, and wherein the second block of data in the table comprises a second plurality of rows associated with the parameter; reading, by the at least one processor, a first aggregated value stored in a row before a first row of the first block; reading, by the at least one processor, a second aggregated value stored in a last row of the first plurality of rows of the first block, subtracting, by the at least one processor, the second aggregated value from the first aggregated value to generate a first sum value associated with the first block, reading, by the at least one processor, a third aggregated value stored in a row 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164